996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Petitioner-Appellant,v.E. WRIGHT, Warden;  Department of Corrections;  Commonwealthof Virginia, Respondents-Appellees.
No. 93-6387.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 28, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-567-3)
Troussant Delano Lett, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Troussant Delano Lett, a Virginia inmate, appeals the magistrate judge's order* dismissing without prejudice Lett's petition for habeas relief filed under 28 U.S.C. § 2254 (1988).  Our review of the record, particularly Lett's original petition and his amended petition, discloses no abuse of discretion and that this appeal is without merit.  After granting Lett leave to amend, the magistrate judge provided Lett with another opportunity to amend his petition and warned Lett that the amended version submitted was not in acceptable form.   See Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir. 1965).  Lett failed to do so, therefore, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Lett v. Wright, No. CA-92-567-3 (E.D. Va.  Mar. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties agreed to the jurisdiction of the magistrate judge, pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1992)